EXHIBIT 10.1

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of August 14, 2018 (this
“Amendment”), is entered into by and among AMC Entertainment Holdings, Inc., a
Delaware corporation (the “Borrower”), the other Loan Parties (as defined in the
Existing Credit Agreement (as defined below)) party hereto, the Lenders (as
defined below) party hereto and Citicorp North America, Inc. (“Citi”), as
administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not otherwise defined in this Amendment
have the same meanings as specified in the Existing Credit Agreement (as amended
by this Amendment, the “Amended Credit Agreement”).

RECITALS

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of April 30, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time immediately prior to the date hereof, the
“Existing Credit Agreement”), with the Lenders from time to time party thereto,
the Administrative Agent and the other parties party thereto;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended to make certain amendments to the Existing Credit Agreement as more
particularly described herein;

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
make the amendments to the Existing Credit Agreement provided herein on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1.Amendments to Existing Credit Agreement.  Subject to the satisfaction
or waiver of the conditions set forth in Section 3 of this Amendment, on the
Effective Date, the Existing Credit Agreement is amended as follows:

(a)  Clause (a) of the definition of “Net Cash Proceeds” set forth in Section
1.1 of the Existing Credit Agreement is amended and restated in its entirety to
read as follows:

“(a) Asset Sale (other than an Asset Sale permitted under Section 8.4(a), (d),
(e), (f) or (j) (Sale of Assets)) or Property Loss Event, net of (i) the costs,
fees and expenses actually incurred in connection therewith (including, without
limitation, attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees), (ii) taxes paid or reasonably estimated to
be payable as a result thereof, (iii) any amount required to be paid or prepaid
on Indebtedness (other than the Obligations and any Loan Agreement Refinancing
Debt) secured by the assets subject to such Asset Sale or Property Loss Event
(including any associated premium or penalty), and (iv) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any



--------------------------------------------------------------------------------

 



liabilities associated with such asset or assets and retained by the Borrower or
any of its Subsidiaries after such sale or other disposition thereof, including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, with it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash or Cash Equivalents
(1) received upon the Disposition of any non-cash consideration received by the
Borrower or any of its Subsidiaries in any such Disposition and (2) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (iv) above or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
365 days after such Asset Sale or Property Loss Event, the amount of such
reserve; provided, however, that evidence of each of clauses (i), (ii), (iii)
and (iv) above is provided to the Administrative Agent,” 

(b)  Section 8.4 of the Existing Credit Agreement is amended by amending and
restating the introductory paragraph thereof in its entirety to read as follows:

“The Borrower shall not, nor shall it permit any of its Subsidiaries to, sell,
convey, transfer, lease or otherwise dispose (“Dispose” or “Disposition”) of,
any of their respective assets or any interest therein (including the sale or
factoring at maturity or collection of any accounts) to any Person (including
any Unrestricted Subsidiary), or permit or suffer any other Person to acquire
any interest in any of their respective assets or, with respect to any of the
Borrower’s Subsidiaries, issue or sell any shares of their Stock or any Stock
Equivalents (any such disposition being an “Asset Sale”), except for the
following:”

(c)  Clause (c) of Section 8.4 of the Existing Credit Agreement is amended and
restated in its entirety to read as follows:

“(c) Asset Sales to the extent constituting Liens permitted pursuant to Section
8.2, Investments permitted by Section 8.3, Restricted Payments permitted by
Section 8.5 and mergers, consolidations, liquidations, wind-ups, or dissolutions
permitted by Section 8.6;”

(d)  Clause (a) of Section 8.5 of the Existing Credit Agreement is amended and
restated in its entirety to read as follows:

“(a)(i) Restricted Payments by any Subsidiary of the Borrower to any Loan Party,
(ii)  Restricted Payments by any Wholly-Owned Subsidiary of the Borrower that is
not a Loan Party to any other Wholly-Owned Subsidiary of the Borrower that is
not a Loan Party so long as no Default or Event of Default exists or would
result therefrom, and (iii) Restricted Payments by a non-Wholly-Owned Subsidiary
of the Borrower to its shareholders generally so long as the Borrower or any
Subsidiary which owns the equity interest or interests in the non-Wholly-Owned
Subsidiary paying such dividends receives at least its proportionate share
thereof (based on its relative holdings of equity interests in the
non-Wholly-Owned Subsidiary paying such dividends and taking into account the
relative preferences, if any, of the various classes of equity interests in such
Subsidiary);”

SECTION 3.Conditions to Effectiveness.  This Amendment shall become effective
when the following conditions have been satisfied or waived (the “Effective
Date”):





--------------------------------------------------------------------------------

 



(a)The Administrative Agent shall have received counterparts (or written
evidence satisfactory to the Administrative Agent (which may include a facsimile
or other electronic transmission) that such party has signed a counterpart) of
this Amendment duly executed by (i) each Loan Party, (ii) the Administrative
Agent, and (iii) the Required Lenders.

(b)No Default or Event of Default shall have occurred and be continuing.

(c)The representations and warranties contained in Section 5 of this Amendment
and Article IV of the Amended Credit Agreement and in the other Loan Documents
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date.

(d)The Borrower shall have paid to the Administrative Agent for the account of
each Lender (i) holding outstanding Term Loans and/or Initial Revolving Credit
Commitments immediately prior to the Effective Date and (ii) who consents to
this Amendment prior to 5:00 p.m. (Eastern time) on August 9, 2018, a cash fee
in the amount of 0.10% of the sum of the amount of such outstanding Term Loans
and such Initial Revolving Credit Commitments held by such Lender immediately
upon the effectiveness of this Amendment.

SECTION 5.Representations. Each Loan Party hereby represents and warrants to the
Administrative Agent and Lenders that the execution, delivery, and performance
of this Amendment (i) has been duly executed and delivered by each Loan Party
and (ii) do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person, other than those that have been or will be, prior to the Effective Date,
obtained or made, copies of which have been or will be delivered to the
Administrative Agent, and which on the Effective Date will be in full force and
effect and, with respect to the Collateral, filings required to perfect the
Liens created by the Collateral Documents.

SECTION 6.Effect on Loan Documents.  Except as specifically amended herein, all
the Loan Documents shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.  Except as specifically set forth
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.  The Borrower and the other Loan Parties acknowledge and
agree that, on and after the Effective Date, this Amendment and each of the
other Loan Documents to be executed and delivered by a Loan Party in connection
herewith shall constitute a Loan Document for all purposes.  On and after the
Effective Date, each reference in the Amended Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Existing Credit Agreement, and each reference in the other Loan Documents to
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Existing Credit Agreement shall mean and be a reference to the Amended
Credit Agreement, and this Amendment and the Amended Credit Agreement shall be
read together and construed as a single instrument.  Nothing herein shall be
deemed to entitle the Borrower to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Credit Agreement
or any other Loan Document in similar or



--------------------------------------------------------------------------------

 



different circumstances.  For the avoidance of doubt, this Amendment does not
constitute a novation or termination by any Loan Party of the Indebtedness and
Obligations under the Existing Credit Agreement.

SECTION 7.Indemnification.  The provisions of Section 11.4 of the Existing
Credit Agreement are incorporated herein by reference, mutatis mutandis.

SECTION 8.Amendments; Severability.

(a)This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by each party hereto.

(b)In case any provision in or obligation hereunder shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 9.Reaffirmation.  Each of the Loan Parties party hereto, including each
Guarantor, hereby (a) reaffirms each Lien granted by it to the Administrative
Agent for the benefit of the Secured Parties and the guaranties made by it
pursuant to the Guaranty and (b) acknowledges and agrees that the grants of
security interests by and the guaranties of the Loan Parties contained in the
Existing Credit Agreement and the Collateral Documents are, and shall remain, in
full force and effect after giving effect to this Amendment and the transactions
contemplated hereby.

SECTION 10.  GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION; SERVICE OF
PROCESS.  This AMENDMENT and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this AMENDMENT and the transactions contemplated hereby and the
rights and obligations of the parties hereto shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.  Each of
the PARTIES HERETO irrevocably waives trial by jury in any action or proceeding
with respect to this AMENDMENT.  The provisions of Section 11.12 (Submission to
Jurisdiction; Service of Process) of the Existing Credit Agreement are
incorporated herein by reference, mutatis mutandis.

SECTION 11.  Section Titles.  The section titles contained in this Amendment are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto, except when used to
reference a section.  Any reference to the number of a clause, sub-clause or
subsection hereof immediately followed by a reference in parenthesis to the
title of the Section containing such clause, sub-clause or subsection is a
reference to such clause, sub-clause or subsection and not to the entire
Section; provided,  however, that, in case of direct conflict between the
reference to the title and the reference to the number of such Section, the
reference to the title shall govern absent manifest error.  If any reference to
the number of a Section (but not to any clause, sub-clause or subsection
thereof) is followed immediately by a reference in parenthesis to the title of a
Section, the title reference shall govern in case of direct conflict absent
manifest error.

SECTION 12.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart



--------------------------------------------------------------------------------

 



so that all signature pages are attached to the same document.  Delivery of an
executed signature page of this Amendment by facsimile transmission, electronic
mail or by posting on the Approved Electronic Platform shall be as effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Amendment signed by all parties shall be lodged with the Borrower and the
Administrative Agent.

[Remainder of page intentionally left blank.]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

AMC ENTERTAINMENT HOLDINGS, INC.,
as Borrower

By:/s/ Craig R. Ramsey
Name:  Craig R. Ramsey
Title:  EVP & CFO

AMC CARD PROCESSING SERVICES, INC.
AMC CONCESSIONAIRE SERVICES OF FLORIDA, LLC
AMC ITD, INC.
AMC LICENSE SERVICES, INC.
AMERICAn MULTI-CINEMA, INC.

CLUB CINEMA OF MAZZA, INC.
LOEWS CITYWALK THEATRE CORPORATION

AMC OF MARYLAND, LLC

AMC STARPLEX, LLC,

as Guarantors

 

By:/s/ Craig R. Ramsey
Name:  Craig R. Ramsey
Title:  EVP & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

AMC Fifth Amendment to Credit Agreement

 

 





--------------------------------------------------------------------------------

 



CITICORP NORTH AMERICA, INC.,
as Administrative Agent and a Lender

By:/s/ Matthew S. Burke
Name:  Matthew S. Burke
Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to

AMC Fifth Amendment to Credit Agreement



--------------------------------------------------------------------------------